Appeal by the defendant from a judgment of the Supreme Court, Kings County (Feldman, J.), rendered January 1, 1988, convicting him of robbery in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the court improvidently exercised its discretion in refusing to accept his prior plea of guilty, which was to attempted robbery in the second degree. However, by subsequently pleading guilty to robbery in the second degree, the defendant effectively waived his right to appellate review of this issue (see, People v Albanese, 163 AD2d 482; People v Boyce, 150 AD2d 471; People v Guerrero, 140 AD2d 456). In any event, upon our review of the record we find no improvident exercise of discretion by the court in rejecting the defendant’s prior plea of guilty as offered. Thompson, J. P., Brown, Balletta, Miller and O’Brien, JJ., concur.